Title: To James Madison from William Pinkney, 2 February 1808
From: Pinkney, William
To: Madison, James



(Duplicate)
Sir,
London February 2d. 1808.

I had an interview this morning with Mr. Canning at his own request.
One object of the interview related to the message of the President of the 27th. of October last, of which a newspaper copy had been received from Mr. Erskine.  A call for a copy of this message was expected in parliament; and Mr. Canning wished to be in a situation to produce it.  I could not assist him; and I suppose the newspaper copy will be considered sufficient.
As soon as this subject was disposed of, Mr. Canning observed, that he had requested to see me principally for the purpose of conversing with me, privately and extra officially, upon the duty proposed to be laid, in consequence of their late blockading orders, upon cotton, intended for re-exportation to enemy ports upon the Continent.  The very few occasional remarks, which I had made upon this subject at our last interview (already mentioned in my letter of the 26th. ultimo) had led him to suppose, that it was only to the mode of excluding our cotton from France that the United States would be likely to object; and that if their object could be accomplished in another way the measure would cease to be offensive.
Having admitted (what indeed was sufficiently obvious before) that they looked to the intended duty upon cotton as a complete prohibition, he said that, if it would be more acceptable to the United States that the form of the proceeding should be changed, so as to leave the exclusion of cotton from the Continent to the mere effect of the blockade, their desire to consult our feelings and wishes, in whatever did not entirely counteract the great end of the measure, would direct them to adopt such a modification of their plan.  In the course of his explanations on this point he introduced professions of good will towards our country, of regret that France had imposed upon them the necessity of resorting to a step which might be supposed to press with severity upon our interests, and of an anxious desire that a return to a system of equity and moderation on the part of her enemies would speedily enable Great Britain to abandon (as she would in that case instantly do) the whole of the present orders of Council.  He stated that it was peculiarly important towards the just effect of the orders (of which it was the object to compel France to relieve the commerce of the world from the oppression of her late decrees) that considerable supplies of cotton should not be introduced into the Continent; that it had been hoped and believed that the United States would not view as harsh or unfriendly a constrained attempt by Great Britain to prevent such supplies from being received by the other parties to the war, especially as it was certain that Great Britain could herself consume almost the whole of the cotton which we were in the habit of sending abroad; and that they had preferred the imposition of a duty upon cotton to a direct prohibition through the operation of the blockade, because it was consistent with the various and extensive modifications of the blockade, to which they had been led, not merely by views of  advantage to themselves, but by a respect for the convenience and feelings of other nations, and particularly of America.  In fine, he wished to know my private opinion, before the subject came before parliament, whether an alteration in this respect, from a prohibiting duty to an absolute interdict, would be likely to be acceptable to us.  I replied in as conciliatory a manner as I could, that, as soon as I had understood that a duty was to be proposed on re-exportation of cotton, I had been disposed to take for granted that the object was not revenue but prohibition; that whether the object were the one or the other, it was, as he knew, my opinion that the United States would hold that object, as well as the means, and the whole system connected with them, to be utterly inadmissible, and that I did not feel myself authorized to say to which of the courses he had suggested my government would give the preference, or that it would feel any preference for either.
Mr. Canning at length asked me if I should think it worth while to consult my government on this subject; observing at the same time that he would not wish it to be done if there was the least danger of giving offense, and assuring me that what he had said proceeded from motives the most amicable and respectful towards us.  He added that upon reflection, this would perhaps be the most convenient mode; as it would give them a good deal of trouble to accomodate their plan, as prepared for Parliament, to a change of so much importance, in season to be acted upon.
I answered in substance (as I saw it was his wish) that I would mention what had passed to you; and that I did not doubt that the motive of his proposal, whatever might be thought of the proposal itself, would be acceptable to the President.  He requested me to say to you that, altho’ the necessary bills would be proposed, and would pass, in Parliament, according to their first project of a duty, yet that the alteration above suggested would be adopted, whenever it should be known that it would be agreeable to us.
I need not trouble you with any reflections upon this conversation.  But it is my duty to say that, altho’ Mr. Canning’s manner was extremely conciliatory, not a word escaped him to encourage a hope, that the orders of Council would be in any degree abandoned, or that I should gain any thing by urging a reconsideration of them.  I threw out some intimations with that tendency; but soon perceived that it could not be useful to follow them up.  I have the Honor to be, with the highest esteem and consideration, Sir, Your Most: Obt: Servant

Wm. Pinkney

